Filed 4/28/22 Hample v. Civil Service Com. of Santa Barbara County CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


ROBERT HAMPLE,                                                2d Civ. No. B313252
                                                          (Super. Ct. No. 16CV02220)
     Plaintiff and Respondent,                              (Santa Barbara County)

v.

CIVIL SERVICE
COMMISSION OF SANTA
BARBARA COUNTY,

     Defendant;

SANTA BARBARA COUNTY
PROBATION DEPARTMENT,

  Real Party in Interest and
Appellant.


      The Santa Barbara County Probation Department
(Department) appeals postjudgment orders of the superior court
following the court’s issuance of a writ of administrative
mandamus. That writ set aside a Civil Service Commission of
Santa Barbara County (Commission) decision that upheld the
termination of Robert Hample’s employment at the Department.
The Commission filed a return with a new decision that did not
reinstate Hample to his position with the Department. Hample
filed objections to the return.
       We conclude, among other things, that: 1) the trial court
had authority to determine whether the Commission’s new
decision and its return to the writ complied with the mandamus
judgment it entered; 2) the court did not abuse its discretion by
ordering the Commission to consider whether Hample could be
reinstated following his retirement and receipt of retirement
benefits; and 3) the court selected a reasonable procedure to
obtain answers to its questions so it could determine whether the
Commission complied with the writ. We affirm.
                               FACTS1
       Hample was a deputy probation officer with 17 years of
experience in the Department. He was terminated after he
requested to record an inquiry by a supervisor relating to his
(Hample’s) request for more time to prepare a probation report.
He appealed to the Commission following the Department’s
termination of his employment. The Commission upheld his
termination.
       Hample filed a petition for writ of administrative
mandamus to challenge the Commission’s decision.
       The trial court found the Commission “abused its discretion
in refusing to administer a lesser disciplinary action.” It granted
the petition and ordered the Commission to “vacate its decision


      1 Our prior opinion (Hample v. Santa Barbara County
Probation Dept. (Apr. 30, 2019, B292782) [nonpub. opn.]) sets
forth the relevant facts, which are incorporated here.




                                 2
and consider a lesser disciplinary action.” The Department
appealed. We affirmed and ruled, “The Department has not
shown why the court could not reasonably find that employment
termination was not appropriate.” (Hample v. Santa Barbara
County Probation Dept., supra, B292782.)
       On February 8, 2021, the trial court discharged its
peremptory writ of mandate after the Commission filed a return
with a new administrative decision and no objections were filed
to that return.
       In March 2021, Hample’s counsel filed a motion to set aside
the discharge order claiming Hample’s failure to file timely
objections to it was due to excusable neglect of his counsel. (Code
Civ. Proc. § 473, subd. (b).) His counsel declared that he had
been out of the country and had an illness that prevented him
from timely filing the objections.
       In addition to the motion to vacate, Hample filed objections
to the return. He claimed that in response to the writ, the
Commission vacated its prior decision and filed a new
administrative decision that imposed a period of suspension
without pay. He claimed the Commission’s new decision
constituted a “refusal to reverse [Hample’s] termination” and that
it violated the trial court’s writ. (Boldface and capitalization
omitted.)
       The Department filed a response claiming the Commission
complied with the writ by vacating its prior decision and issuing
a new decision that imposed a 45-day suspension without pay.
The Department claimed the Commission was not required to
reinstate Hample to his former position.
       On April 27, 2021, the trial court heard Hample’s objections
to the return. At the beginning of that hearing, the court




                                3
expressed its concern about the adequacy of the Commission’s
new decision. The court said, “[I]t appears that the problem of
return is that they apparently believe they could not reinstate
him, and that’s apparently not true.” It felt that “without
reinstatement” the decision leads to a result which is “effectively
a termination.”
      The Department’s counsel responded that “Hample
voluntarily entered the retirement system, and at no point since
that voluntary retirement indicates that he’s willing to cease
being a retired employee and return to County service. . . . [T]he
Commission was not required to reinstate him.”
      Hample’s counsel disagreed with the Department’s claims.
He said the Commission “did not ask Mr. Hample whether or not
he would be willing to return to work in order to consider a lesser
disciplinary action.” Had that question been asked, Hample
“would have repaid his pension [benefits]” and continued back to
work. Hample’s counsel claimed the Commission vacated its
prior decision, but it violated the trial court’s order because
Hample “remains terminated.”
      Given the dispute between the parties, the trial court
decided it would not make “findings” at this hearing. Instead, it
issued an order remanding the case to “the Civil Service
Commission for consideration of whether Mr. Hample can be
reinstated in light of his subsequently taking retirement, and if
so, whether he should be reinstated.”
      The trial court selected a procedure to determine whether
the Commission complied with the court’s writ. It asked the
Department’s counsel for a convenient date for a hearing to
enable it to receive answers from the Commission to its questions
about the possibility for reinstatement. The Department’s




                                 4
counsel gave the court the date of “July 27.” The court set a
hearing for July 27, 2021, at 10:30 a.m. Instead of going to the
hearing, the Department appealed.
                           DISCUSSION
  Trial Court’s Authority to Determine Compliance with Its Writ
       The Department contends the trial court exceeded its
jurisdiction by not discharging the writ because the Commission
properly returned the writ by vacating its prior decision and
considering lesser discipline. It claims the court lacked the
authority to review the merits of the new decision in a return of
writ proceeding. We disagree.
       The writ of mandate required the Commission to set aside
its decision that upheld the termination of Hample’s employment.
The Commission filed a new decision, but it did not reinstate
him. Hample filed objections and claimed the new decision
violated the mandamus writ.
       The trial court had the authority to review the new decision
to determine whether it complied with the writ. After a court
issues a peremptory writ of mandate, the court “retains
jurisdiction to determine the adequacy of the return and ensure
full compliance with the writ.” (Ballona Wetlands Land Trust v.
City of Los Angeles (2011) 201 Cal.App.4th 455, 479.) It retains
“jurisdiction to make any orders necessary for complete
enforcement of the writ.” (Los Angeles Internat. Charter School v.
Los Angeles Unified School Dist. (2012) 209 Cal.App.4th 1348,
1355, italics added.) If the court is dissatisfied with the return, it
“may order the respondent to reconsider.” (Ibid.) It may seek
clarification “on its own motion” where it receives a return
containing an unexpected result. (City of Carmel-By-The-Sea v.
Board of Supervisors (1982) 137 Cal.App.3d 964, 971.)




                                  5
        The Department claims the trial court lacked jurisdiction
to schedule hearings on objections to the return. But Hample
had filed objections, the court had the duty to decide them, and it
had “continuing jurisdiction.” (Professional Engineers in Cal.
Government v. State Personnel Bd. (1980) 114 Cal.App.3d 101,
112, italics added.) “A peremptory writ of mandate does not
necessarily exhaust the court’s authority; where it does not
provide complete relief, the court may continue the lawsuit and
make such interim orders as the case may require.” (County of
Inyo v. City of Los Angeles (1978) 78 Cal.App.3d 82, 85, italics
added.) It may retain continuing jurisdiction “to do full and final
justice between the parties.” (Gonzales v. International Assn. of
Machinists (1963) 213 Cal.App.2d 817, 820.) A writ of mandate
should not be discharged unless the party who made the return
has fully complied with it. (POET, LLC v. State Air Resources
Bd. (2017) 12 Cal.App.5th 52, 85, 86.)
       Citing Ocheltree v. Gourley (2002) 102 Cal.App.4th 1013,
the Department contends the trial court could not review the
Commission’s new decision because it did not have the
administrative record of that proceeding before it.
       In Ocheltree, the trial court erred by prematurely
dismissing an administrative mandamus writ petition without
obtaining and reviewing the administrative record. Here, by
contrast, this was a return to a fully litigated final writ of
mandate that resulted in a judgment. The trial court reviewed
the administrative record, made its own findings, and ordered the
Commission to set aside Hample’s termination. (Levingston v.
Retirement Board (1995) 38 Cal.App.4th 996, 1000.) In its new
decision, the Commission said it was relying on “the
administrative record from the prior proceedings” and “neither




                                6
party presented any new evidence.” The court had already
reviewed that administrative record in rendering its mandamus
judgment, and it had authority to review the Commission’s new
decision to decide its compliance with the writ.
                          Abuse of Discretion
       The Department contends the trial court erred by requiring
the Commission to consider two issues relating to the possibility
of Hample’s reinstatement to his position. We disagree.
       It is the appellant’s burden to show error. “ ‘ “Error is
never presumed.” ’ ” (Null v. City of Los Angeles (1988) 206
Cal.App.3d 1528, 1532.)2 “ ‘[A] trial court does not abuse its
discretion unless its decision is so irrational or arbitrary that no
reasonable person could agree with it.’ ” (Nissan Motor
Acceptance Cases (2021) 63 Cal.App.5th 798, 811.)
       The trial court requested the Commission to consider
“whether Hample can be reinstated in light of his subsequently
taking retirement, and if so, whether he should be reinstated.”
(CT p. 53) The court reasonably exercised its authority to seek
clarification on the reinstatement issue and schedule a hearing
on that issue before ruling on whether the Commission had
complied with its writ. (County of Inyo v. City of Los Angeles,
supra, 78 Cal.App.3d at p. 85; Gonzales v. International Assn. of
Machinists, supra, 213 Cal.App.2d at p. 820.)
       At the hearing on the return to the writ, the trial court
indicated that after it issued the writ, it expected Hample would
be reinstated to his prior position. It had questions as to whether
the Commission had followed its order to set aside Hample’s
termination because it did not reinstate him. It stated the failure
to reinstate Hample could “effectively” be tantamount to “a

      2   We grant the Department’s motion to augment the record.




                                 7
termination.” It asked questions to help it decide whether the
Commission’s decision complied with its judgment, and it had the
authority to do so. (Ballona Wetlands Land Trust v. City of Los
Angeles, supra, 201 Cal.App.4th at p. 479; County of Inyo v. City
of Los Angeles, supra, 78 Cal.App.3d at p. 85.)
       Moreover, there is no final decision for appellate review on
the reinstatement issue. (In re Marriage of Grimes & Mou (2020)
45 Cal.App.5th 406, 419 [a ruling on a preliminary issue before
the court rules on the merits of the issue is not a final order for
review].) The trial court ruled that it was not making any
“findings” at this early stage of the proceedings. It was only
trying to obtain information so that it could subsequently rule on
the merits of the writ compliance issue. These were proper
“interim orders” on a writ return proceeding issued merely to
assist the court before rendering a decision. (County of Inyo v.
City of Los Angeles, supra, 78 Cal.App.3d at p. 85.)
       An appellant may not seek reversal where it prematurely
terminated the pending trial court proceedings prior to the lower
court having the opportunity to decide the relevant issues.
(Phillips v. Phillips (1953) 41 Cal.2d 869, 874 [a party’s
premature appeal should not result in divesting “the trial court of
authority to take further proceedings”]; Westfall v. Swoap (1976)
58 Cal.App.3d 109, 118; Verdier v. Verdier (1962) 203 Cal.App.2d
724, 736 [merits of issues on appeal cannot be decided where
those issues are still pending in the trial court and it has not yet
decided them].) Nor may the appellate court speculate on what
the trial court might have decided if it had a chance to render its
decision. Instead, the scope of appellate review should not extend
to issues the lower court was prevented from reaching because
the trial court must have the initial opportunity to decide them.




                                 8
(In re Marriage of Arceneaux (1990) 51 Cal.3d 1130, 1138; JRS
Products, Inc. v. Matsushita Electric Corp. of America (2004) 115
Cal.App.4th 168, 178; Verdier v. Verdier, supra, 203 Cal.App.2d
at p. 736.)
       Moreover, the Department’s quick appeal prevents the
Commission from providing its response to the trial court’s
questions. The Commission is an independent entity from the
Department. (Civil Service Com. v. Superior Court (1984) 163
Cal.App.3d 70, 77.) The writ and the court’s questions were
directed to the Commission, not the Department. The
Department does not want to reinstate Hample. But at this
stage, reinstatement is not decided by the Department; it is
decided by the court and the Commission’s response to the court’s
questions. The Department may not speak for the Commission or
control its actions. (Ibid.) But in this appeal, the Department
essentially attempts to decide what the Commission should do in
response to the court’s questions even though the Commission is
not a party to this appeal and did not have the opportunity to
provide its response in the trial court.
       After reviewing all the Department’s contentions, we
conclude it has not shown grounds for reversal.
                            DISPOSITION
       The orders are affirmed. Costs on appeal are awarded to
respondent.
       NOT TO BE PUBLISHED.

                                   GILBERT, P. J.
We concur:

             YEGAN, J.             TANGEMAN, J.




                               9
                   Pauline Maxwell, Judge

           Superior Court County of Santa Barbara

               ______________________________



      Rachel Van Mullem, County Counsel, and Christopher E.
Dawood, Deputy Counsel, for Real Party in Interest and
Appellant.
      Law Offices of Stephan Math and Stephan Math for
Plaintiff and Respondent.




                             10